Citation Nr: 0930292	
Decision Date: 08/12/09    Archive Date: 08/19/09

DOCKET NO.  06-18 289	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for neck disability. 

2. Entitlement to service connection for a left shoulder 
disability. 

3. Entitlement to service connection for a left wrist 
disability.

4. Entitlement to service connection a right wrist 
disability. 

5. Entitlement to service connection for left hip disability. 

6. Entitlement to service connection for right hip 
disability. 

7. Entitlement to service connection for left knee 
disability. 

8. Entitlement to service connection for left ankle 
disability. 

9. Entitlement to service connection for right ankle 
disability. 

10. Entitlement to service connection for headaches. 

11. Entitlement to service connection for trouble sleeping 
and memory loss. 

12. Entitlement to service connection for heart burn.


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
June 1998 to January 2005. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in July 2005 of a Department 
of Veterans Affairs (VA) Regional Office (RO). 

In an August 2008 Board decision service connection for an 
irregular heart beat was denied and higher initial ratings 
for tinnitus, chronic low back pain, and tinea folliculitis 
were denied. The claims currently before the Board were 
remanded for further development. 

On VA psychiatric examination in January 2009 the Veteran 
stated that did not actually want to claim service connection 
for sleep disturbance but, rather, for sleep apnea. However, 
the RO has not adjudicated entitlement to service connection 
for sleep apnea. So, this matter is referred to the RO for 
initial consideration. 



FINDINGS OF FACT

1. During service the Veteran had numerous musculoskeletal 
complaints, including pain in the neck, left shoulder, 
wrists, hips, left knee, and ankles but there is no competent 
evidence of a nexus between such inservice complaints and the 
more recent postservice complaints of joint pain. 

2. There is no competent evidence linking the Veteran's 
current complaints of headaches to his inservice complaints 
of headaches. 

3. A chronic disability manifested by difficulty sleeping is 
not currently shown and a chronic disability manifested by 
memory loss is not currently shown. 

4. A recent diagnosis of gastroesophageal reflux disease on 
VA examination in 2006 was premised solely upon a history 
related by the Veteran which is otherwise uncorroborated and 
there is no competent evidence that the Veteran currently has 
a chronic gastrointestinal disability manifested by heart 
burn. 


CONCLUSIONS OF LAW

1. A neck disability was not incurred in or aggravated by 
service. 38 U.S.C.A. §§ 1110, 5170(b) (West 2002 & Supp. 
2008); 38 C.F.R. § 3.303 (2008). 

2. A left shoulder disability was not incurred in or 
aggravated by service. 38 U.S.C.A. §§ 1110, 5170(b) (West 
2002 & Supp. 2008); 38 C.F.R. § 3.303 (2008).

3. A left wrist disability was not incurred in or aggravated 
by service. 38 U.S.C.A. §§ 1110, 5170(b) (West 2002 & Supp. 
2008); 38 C.F.R. § 3.303 (2008).

4. A right wrist disability was not incurred in or aggravated 
by service. 38 U.S.C.A. §§ 1110, 5170(b) (West 2002 & Supp. 
2008); 38 C.F.R. § 3.303 (2008).

5. A left hip disability was not incurred in or aggravated by 
service. 38 U.S.C.A. §§ 1110, 5170(b) (West 2002 & Supp. 
2008); 38 C.F.R. § 3.303 (2008).

6. A right hip disability was not incurred in or aggravated 
by service. 38 U.S.C.A. §§ 1110, 5170(b) (West 2002 & Supp. 
2008); 38 C.F.R. § 3.303 (2008).

7.  A left knee disability was not incurred in or aggravated 
by service. 38 U.S.C.A. §§ 1110, 5170(b) (West 2002 & Supp. 
2008); 38 C.F.R. § 3.303 (2008).

8. A left ankle disability was not incurred in or aggravated 
by service. 38 U.S.C.A. §§ 1110, 5170(b) (West 2002 & Supp. 
2008); 38 C.F.R. § 3.303 (2008).

9. A right ankle disability was not incurred in or aggravated 
by service. 38 U.S.C.A. §§ 1110, 5170(b) (West 2002 & Supp. 
2008); 38 C.F.R. § 3.303 (2008).

10. Headaches were not incurred in or aggravated by service. 
38 U.S.C.A. §§ 1110, 5170(b) (West 2002 & Supp. 2008); 
38 C.F.R. § 3.303 (2008).

11. Disorders manifested by trouble sleeping and memory loss 
were not incurred in or aggravated by service. 38 U.S.C.A. 
§§ 1110, 5170(b) (West 2002 & Supp. 2008); 38 C.F.R. § 3.303 
(2008). 

12. Heart burn was not incurred in or aggravated by service. 
38 U.S.C.A. §§ 1110, 5170(b) (West 2002 & Supp. 2008); 
38 C.F.R. § 3.303 (2008). 


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A 
(West 2002 & Supp. 2008), and implemented in part at 38 
C.F.R. § 3.159 (2007), amended VA's duties to notify and to 
assist a claimant in developing information and evidence 
necessary to substantiate the claims.



Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claims, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.

The VCAA notice requirements apply to all five elements of a 
service connection claims. The five elements are: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date of the disability. 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO. Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The RO provided pre- and post- adjudication VCAA notice by 
letters, dated in February 2005 and in March 2006. The 
Veteran was notified of the evidence needed to substantiate 
the claims of service connection, including the underlying 
claims of service connection, which were granted and for 
which disability ratings were assigned, namely, evidence of 
an injury or disease or event, causing an injury or disease, 
during service; evidence of current disability; and evidence 
of a relationship between the current disability and the 
injury or disease or event, causing an injury or disease, 
during service.

The Veteran was notified that VA would obtain service 
records, VA records, and records of other Federal agencies, 
and that he could submit other records not in the custody of 
a Federal agency, such as private medical records, or with 
his authorization VA would obtain any such records on his 
behalf. The notice included the provisions for the degree of 
disability assignable and for the effective date of the 
claims.

The content of the VCAA notice substantially complied with 
the specificity requirements of Quartuccio v. Principi, 16 
Vet. App. 183 (2002) (the relative duties of VA, except for 
identifying the type of evidence needed to substantiate the 
effective-date claim); of Charles v. Principi, 16 Vet. App. 
370 (2002) (identifying the document that satisfies VCAA 
notice); and of Dingess v. Nicholson, 19 Vet. App. 473 
(notice of the elements of the claim).

To the extent that the VCAA notice came after the initial 
adjudication, the timing of the notice did not comply with 
the requirement that the notice must precede the 
adjudication. The procedural defect was cured as after the RO 
provided substantial content-complying VCAA notice the claims 
were readjudicated as evidenced by the supplemental 
statements of the case, dated in August 2006 and June 2009. 
Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) (Timing 
error cured by adequate VCAA notice and subsequent 
readjudication without resorting to prejudicial error 
analysis.).

Duty to Assist

As required by 38 U.S.C.A. § 5103A, VA has made reasonable 
efforts to identify and obtain relevant records in support of 
the claims. The RO has obtained the Veteran's service 
treatment records and he has submitted copies of some service 
treatment records. The Veteran was afforded a VA general 
medical examination in July 2006 and a VA psychiatric 
examination in January 2009. 

Pursuant to the August 2006 Board remand, the RO obtained the 
Veteran's service personnel records. Also pursuant to that 
remand, attempts were made to obtain a copy of the report of 
separation examination, other than the report of medical 
assessment, pertaining to the physical examination. However, 
these efforts were unsuccessful. 

Further, in accordance with the August 2006 Board remand, the 
RO scheduled the Veteran for VA examinations but, without an 
offer of good cause, he failed to attend the examinations. In 
Turk v. Peake, 21 Vet. App. 565, 569 (2008) it was held 
because the Veteran had "appealed the initial [] disability 
rating assigned to his [initial claim for service 
connection].  The claim never became final, and should have 
been classified as an 'original compensation claim.'  As 
such, in accordance with the first sentence of the 
regulation, [the Veteran's] claim must be rated based on the 
evidence of record.  See 38 C.F.R. § 3.655(b)."  

In supplemental statement of the case, dated in June 2009, 
the RO notified the Veteran of the consequences for failing 
to report for his examinations, citing 38 C.F.R. § 3.655. 
However, the Veteran still offered no reason for not having 
attended the scheduled VA rating examination and he has not 
requested further examination.  

Also, it is not shown that the Veteran did not receive notice 
of the scheduling of the VA examinations.  

Accordingly, the Board finds that there has been substantial 
compliance with the August 2006 remand. D'Aries v. Peake, 22 
Vet. App. 97, 105 (2008). 

As the Veteran has not identified any additional evidence 
pertinent to his claims, not already of record, and as there 
are no additional records to obtain, the Board concludes that 
there has been compliance with the duty-to-assist provisions 
of the VCAA. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Persian Gulf Service

In the Veteran's original VA compensation claim in August 
2004 he reported having been stationed in the Persian Gulf 
after August 1, 1990. 

While the Veteran reported during VA examination in July 2006 
that he had served in the Persian Gulf from December 2002 to 
January 2003, his DD 214 does not show foreign service. On VA 
psychiatric examination in January 2009 he reported that he 
had a couple of short-term "TDY's" in support of Operation 
Iraqi and Enduring Freedom but did not spend extensive time 
in the area. However, a January 2009 VA outpatient treatment 
record reflects that he reported having had no service in 
Operation Iraqi Freedom or in Operation Enduring Freedom.

The Board further notes that the appropriate service 
department has not confirmed that the Veteran served in 
Southwest Asia. Moreover, the Veteran's service personnel 
records have been obtained and they also do not confirm his 
presence in Southwest Asia. Accordingly, the Board finds that 
the Veteran did not serve in Southwest Asia.  

A 2006 VA examiner found that the Veteran did not have any 
undiagnosed illness secondary to the Persian Gulf War. As the 
claims of service connection do not qualify as a chronic 
disability, that is, objective evidence perceptible to an 
examining physician or other non-medical indicators that are 
capable of independent verification, the presumption of 
service connection for certain disabilities due to 
undiagnosed illnesses associated with service in Southwest 
Asia under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 does not 
apply.

Factual Background

The service treatment records show that the October 1997 
service entrance examination was negative. 

In November 1998 the Veteran had a back and neck strain

In September 1999, in a telephone consultation, the Veteran 
complained of left shoulder pain of seven days' duration. He 
was advised to call back if his symptoms were not relieved 
with a nonsteroidal anti-inflammatory drug, which was 
prescribed.

In November 1998 the Veteran complained of neck pain after he 
strained his neck at an amusement park, and the assessment 
was neck strain. In October 1999 he complained of vomiting 
and a headache. The assessment after an examination was 
gastroenteritis. 

An undated clinical record shows that the Veteran complained 
of a neck and back strain and pain. After an examination the 
assessment was low back sprain.  Another undated clinical 
record reveals that he complained of a very bad headache. 

In June 2000, two days after being in a vehicle accident, the 
Veteran complained of neck and back pain. X-rays of the 
cervical spine were negative. The assessment was back pain 
secondary to a motor vehicle accident. When he was seen in 
follow up in July 2000 after a road march, he complained of 
back pain, and the assessment was unresolved back pain. In 
July 2001, after a road march he complained of neck and back 
strain, which made sleeping difficult. He was given a sick 
slip for 14 days due to neck and back strain. 

In January 2003, in a telephone consultation, the Veteran 
complained of left knee pain of one month's duration. He 
stated that he injured his left knee in a motor cycle 
accident in December 2002, but had not been evaluated since 
the accident. The pertinent assessment was left knee injury. 
He was given a profile limiting his duties for 2 weeks. 

In March 2003, the Veteran complained of neck and left wrist 
pain and painful knees and hips of three days' duration. The 
assessment was "joints pain."

In March 2004, the Veteran complained of a left-side frontal 
headache with photophobia. The assessment was left-sided 
headache. 

On separation examination in September 2004, the Veteran 
complained of neck pain, left shoulder pain, left wrist pain, 
left knee pain, painful hips, migraine headache, trouble 
sleeping, mild memory loss, and heart burn. There were no 
complaints pertaining to the right wrist or left ankle or 
right ankle.

After service, on VA examination in July 2006 the Veteran's 
claim file was reviewed. He reported having been in the 
Persian Gulf in December 2002 and January 2003 and reported 
having been in Bagdad for 2 months. He never got sick in 
Bagdad but he had gone into a prison and had been exposed to 
POWs. 

The Veteran also complained of heartburn, which started in 
2000 during service. The heart burn occurred 3 to 4 times 
weekly and was unaccompanied by nausea, vomiting, diarrhea, 
constipation, melena or bright red blood in his stool. It was 
usually brought on by food or stress. He had not had weight 
loss, weight gain or abdominal pain. 

As to migraine headaches, the Veteran had been seen at an 
emergency once during service for what was diagnosed as 
migraines and was given medication. Currently he reported 
having headaches every 2 months, associated with nausea and 
vomiting, and sensitivity to light and odors. He had no prior 
head trauma except for having been knocked unconscious 
jumping out of an airplane but the examiner was unable to 
verify this upon a review of the claim file. 

As to trouble sleeping and memory loss, it was reported that 
the Veteran had not had any treatment for these problems. He 
had no trouble sleeping at the current time. It was reported 
that he was forgetful, forgetting dates, appointments, and 
directions but that this had not worsened. It was further 
reported that this had started when the Veteran was at Ft. 
Bragg, prior to going to Iraq. He had no history of 
hypertension. His gait was normal. 

As to the Veteran's neck, he had been seen but not really 
treated in November 1998 for neck pain but he had no chronic 
neck pain currently although he complained of intermittent 
neck pain. There was no radiation of the neck pain and it did 
not interfere with his daily activities. 

As to the Veteran's left shoulder, he had been seen but had 
not received any real treatment in 1999 for left shoulder 
pain. He now had intermittent left shoulder pain, depending 
upon how much lifting or reaching he did. It did not 
interfere with his daily activities.

As to the Veteran's hips, it was noted that he had complained 
of bilateral hip pain at service separation and it was also 
noted that X-rays were normal. His hip pain now varied 
depending upon the extent of his activities. The pain was 
worse in the left hip, although currently he had no right hip 
pain. It did not interfere with his daily activities.

It was reported that the Veteran had been seen during service 
for bilateral wrist pain due to typing and had worn braces. 
Currently, he had wrist pain if he used a computer a great 
deal. It did not interfere with his daily activities.

The Veteran had reportedly been seen for bilateral ankle pain 
but now had bilateral ankle pain only with running or walking 
for longer periods. The right ankle was worse than the left. 
It did not interfere with his daily activities. 

As to the Veteran's left knee, he had been seen in December 
2002 for left knee pain and X-rays had been normal. 
Currently, the left knee bothered him when walking or 
standing for long periods. It did not interfere with his 
daily activities.

On physical examination the Veteran had a normal curvature of 
the cervical spine. Active range of motion did not produce 
any weakness, fatigue or incoordination. There was no spasm 
or muscle atrophy. 

There was no deformity, swelling or palpable tenderness of 
the Veteran's ankles, knees, wrists or left shoulder and 
active range of motion did not produce any weakness, fatigue 
or incoordination. There was no laxity or instability of the 
knees. Active motion of his hips did not produce any 
weakness, fatigue or incoordination. 

The pertinent diagnoses were gastroesophageal reflux disease 
(GERD) averaging heart burn 3 to 4 times per week, not 
related to the Persian Gulf and not an undiagnosed illness; 
migraine headaches, for which the Veteran was seen once 
during service and now averaging headaches every 2 months 
associated with sensitivity to light and odors and not 
related to the Persian Gulf; and sleeping difficulty 
secondary to stress and not related to Iraq or the Persian 
Gulf War; cervical spine strain, not related to the Persian 
Gulf or an undiagnosed illness. 

There were also additional diagnoses of a left shoulder 
sprain, bilateral hip sprain, bilateral wrist sprain, 
bilateral ankle sprain, and left knee sprain, all unrelated 
to the Persian Gulf or an undiagnosed illness. 

The examiner further commented that it was his opinion that 
the Veteran did not have any undiagnosed illness secondary to 
the Persian Gulf War and that most of the Veteran's problems 
began before going to the Persian Gulf or before the Gulf 
War. 

VA outpatient treatment records from 2005 to 2009 reflect 
that in June 2005 it was reported that the Veteran had left 
patellofemoral syndrome. In April 2007 he was given 
medication for migraine headaches. In July 2007 he reported 
having no gastrointestinal symptoms. In May 2008 he was given 
an Ace wrap for his left knee. In June 2008 he was involved 
in motorcycle accident at which time he skinned his left knee 
and was treated for abrasions of that knee. While there was 
no cervical spine tenderness, there was spasm and tenderness 
over the supraspinatus muscles, bilaterally. The assessments 
were skin abrasions and neck sprain. In July 2008 he had 
difficulty sleeping which was thought to be due to sleep 
apnea. In November 2008 he complained of a poor memory but 
based on an examination there was no evidence of a memory 
problem. It was also noted that while he suggested that he 
had a memory problems which was associated with sleep apnea, 
there was no significant memory problem found. In January 
2009 he reported having no service in Operation Iraqi Freedom 
or in Operation Enduring Freedom. In March 2009 he complained 
of pain in the left ankle and left knee. The assessments were 
left hip arthralgia and left knee arthralgia. 

On VA psychiatric examination in January 2009 for evaluation 
of sleep disturbance and memory loss, the Veteran's claim 
file and electronic medical records were reviewed. He 
clarified that he only wanted to claim service connection for 
memory loss and that his claim for sleep disturbance related 
to his suspicion that he might have sleep apnea. He reported 
that he had a couple of short-term "TDY's" in support of 
Operation Iraqi and Enduring Freedom but did not spend 
extensive time in the area. He was not wounded or injured. He 
did not have any mental health notes in the VA system and he 
responded negatively on posttraumatic stress disorder and 
depression screening items that were administered to him 
during medical visits. 

The Veteran related a number of complaints, including 
possible sleep apnea. He reported that he was told that he 
might have sleep apnea but was never able to complete a sleep 
study. He complained of migraine headaches which he stated 
started during his military service and which had continued 
at that same frequency but medications, which he took as 
needed, seemed to help. He had migraines about twice monthly. 
When he had a migraine he was unable to drive and isolated 
himself in a dark room. The migraines were accompanied by 
visual phenomena and nausea which was sometimes accompanied 
by vomiting.  He denied having any mental issues except for 
memory loss which was not as bad now as it was during 
service. He attributed his memory problems to stress that he 
underwent during service and to his migraine headaches which 
were uncontrolled during service. His memory loss began when 
he was under stress in 2002 or 2003 during service. He 
reported that he had gotten better but still had periodic 
problems with his memory when he was under stress. He did not 
really describe general anxiety symptoms. He did not actually 
want to claim service connection for sleep disturbance but, 
rather, for sleep apnea. In 2002 or 2003 he was having some 
trouble getting to sleep but he was not sure if this was 
related to his migraine headaches or to some other issues, 
although this apparently had gotten better to some degree. 

The Veteran reported that he was a telecommunications and 
computer operator during service but that he did three 
flights into Kuwait, Afghanistan, and Iraq, although he 
denied having been exposed to any significant trauma during 
his military service. 

On mental status examination the Veteran reported subjective 
problems with short-term but not long-term memory. He 
reported that he might have had a head injury in an inservice 
parachute jump and believed that at that time he had lost 
consciousness for 20 to 30 mintues. He was not aware of any 
lingering problems after that and stated that his memory 
problems actually emerged later on when he was having job-
related stress in a more challenging inservice work 
environment. When asked about specific psychological 
symptoms, he endorsed mild anxiety, depressed mood, and 
irritability back when he was having marital problems and 
work stress but he reported that these issues had begun 
improving. He did not describe any major problem behaviors. 
He did not really describe any significant impact of the 
memory problems on his social or occupational functioning at 
this time. The relevant diagnoses were migraine headaches and 
possible sleep apnea. 

Regarding the memory problems, the examiner the Veteran's 
currently reported subjective memory issues did appear 
related to the same report as memory problems during military 
service. However, these appeared mild and he had been able to 
function well in a highly technical field with no formal 
reprimands or major errors on the job. He did not report 
sufficient symptoms to warrant a formal diagnosis of memory 
problems at this time. He might have been experiencing an 
adjustment disorder during a more stressful time in his life 
3 or 4 years ago but most of these symptoms had remitted. 

Principles Governing Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service. 
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. Certain conditions, 
such as arthritis, will be presumed to have been incurred in 
service if manifested to a compensable degree within 1 year 
after service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 
3.309.  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic." Continuity of symptomatology is required where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned. When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim. 
38 C.F.R. § 3.303(b).

Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).

However, not every manifestation of joint pain in service 
will permit service connection for arthritis first shown as a 
clear-cut clinical entity at some later date.  38 C.F.R. 
§ 3.303(b).  

Stated in other terms, service connection requires that there 
be (1) medical evidence of a current disability, (2) medical 
or lay evidence of in-service incurrence or aggravation of an 
injury, and (3) medical evidence of a nexus between the 
claimed in-service injury and the present disability. Dalton 
v. Nicholson, 21 Vet. App. 23, 36 (2007). If some of these 
elements cannot be established, a veteran can instead 
establish continuity of symptomatology. 38 C.F.R. § 3.303(b); 
Barr v. Nicholson, 21 Vet. App. 303, 307 (2007). 

"Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional." Jandreau v. Nicholson, 
492 F.3d 1372, 1377 (Fed.Cir. 2006) (a layperson can identify 
a simple condition, like a broken leg, but not complex 
matters, e.g. a form of cancer). 

This competency determination requires a two-step analysis. 
First is whether the disability is capable of lay 
observation. See Jandreau, Id., (shoulder dislocation or, in 
a footnote at page 1377, a broken leg but not a form or 
cancer); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) 
(varicose veins); Clyburn v. West, 12 Vet. App. 296, 302 
(1999) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 
(1995) (flat feet); cf. Woehlaert v. Nicholson, 21 Vet. 
App. 456, 462 (2007) (rheumatic fever isn't capable of lay 
diagnosis).  If so, the second step is to weigh it against 
the other evidence of record-including whether the claimant 
has or has not provided any inservice records documenting 
inservice injury or disability. Robinson v. Shinseki, No. 
2008-7096, slip op. at 6 (Fed. Cir. March 3, 2009); 312 
Fed.Appx. 336, 2009 WL 524737 (C.A.Fed.). 

The credibility of lay statements may not be refuted solely 
by the absence of corroborating medical evidence. Such 
absence is a factor in determining credibility, Buchanan v. 
Nicholson, 451 F.3d 1331, 1336 (Fed.Cir. 2006). Other factors 
are the lapse of time in recollecting events attested to, 
prior conflicting statements, bias, and interest. 

If the preponderance of the evidence is against the claim, it 
is denied but if the preponderance of the evidence supports 
of the claim or is in equal balance, the claim is allowed.  
38 U.S.C.A. § 5107 (West 2002 & Supp. 2008); Ortiz v. 
Principi, 274 F.3d 1361, 1365-66 (Fed. Cir. 2001); 38 C.F.R. 
§ 3.102.  

Analysis

Neck, Left Shoulder, Left Knee, Wrists, Right Hips, and 
Ankles

On the basis of the service treatment records, chronic 
disability of the neck, left shoulder, left knee, both 
wrists, both hips, and both ankles was not affirmatively 
shown during service. 38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303(a).

There is no radiological evidence of any pathology, including 
arthritis, of the claimed joints at any time. The service 
treatment records do show multiple complaints of pain, often 
due to strain or sprains of the claimed joints. The recent VA 
examination in 2006 rendered diagnoses of sprains of the 
claimed joints, except for the cervical spine, and VA 
outpatient treatment records reflect assessments in 2005 and 
2009 of left patellofemoral syndrome and arthralgia of the 
left knee and left hip. 

However, what is lacking in this case a nexus between the 
past, i.e., inservice, and current complaints of pain and 
sprains. As to the recent assessments of arthralgia, 
arthralgia is not a clinically identifiable disease but, 
rather, is no more than another way of stating that a person 
has joint pain. "Arthralgia is defined as pain in a joint."  
Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  
"Arthralgia is pain in a joint.  Mykles v. Brown, 7 Vet. 
App. 372, 373 (1995).  

That an injury occurred in service alone is not enough to 
establish service connection, there must be a current 
disability resulting from the injury.  Chelte v. Brown, 10 
Vet. App. 268, 271 (1997). While a lay person, is competent 
to testify to the pain or other symptoms experienced during 
or since military service, that competency does not extend to 
a conclusion that what was experienced inservice caused 
chronic disability. See Clyburn v. West, 12 Vet. App. 296, 
301 (1999).  

"[P]ain alone, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted."  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 
(1999).  "Such a 'pain alone' claim must fail when there is 
no sufficient factual showing that the pain derives from an 
in-service disease or injury."  Sanchez-Benitez v. West, 259 
F.3d 1356, 1361-62 (Fed.Cir. 2001) (holding that there must 
be a factual finding of a medical nexus between current pain 
and inservice trauma). 

Although the Veteran is competent to describe orthopedic 
symptoms, e.g., pain, joint pain is not a condition under 
case law whereby lay observation has been found to be 
competent to establish an orthopedic diagnosis and the 
determination as to the presence of the disability therefore 
is medical in nature, that is, not capable of lay 
observation. Savage v. Gober, 10 Vet. App. 488, 498 (1997) 
(On the question of whether a veteran has a chronic condition 
since service, the evidence must be medical unless it relates 
to a condition as to which, under case law, lay observation 
is competent); Barr v. Nicholson, Id., (Lay testimony is 
competent to establish the presence of observable 
symptomatology, where the determination is not medical in 
nature and is capable of lay observation).

Where as here, the determinative issue involves a question of 
a medical diagnosis, not capable of lay observation, and 
therefore medical in nature, competent medical evidence is 
required to substantiate the claim. Competent medical 
evidence means evidence provided by a person who is qualified 
through education, training, or experience to offer a medical 
diagnosis or medical opinion. 38 C.F.R. § 3.159.

As a lay person, the Veteran is not qualified through 
education, training, and expertise to offer an opinion on a 
medical diagnosis, not capable of lay observation. For this 
reason, the Board rejects the Veteran's statements, as to 
whether or not he currently has chronic disability of the 
neck, left shoulder, left knee, wrists, hips, and ankles that 
is related to his military service. 

As the Board may consider only independent medical evidence 
to support its finding on a question involving a medical 
diagnosis, not capable of lay observation, and as there is no 
competent medical evidence linking the Veteran's inservice 
orthopedic symptoms to the orthopedic symptoms shown after 
military service, there can be no valid claim for service 
connection. Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  

The absence of this missing element could, perhaps, have been 
established by findings and diagnoses on VA orthopedic and 
neurology examinations for which the Veteran was scheduled 
but did not attend. Nevertheless, on the basis of the 
evidence as it now stands, the preponderance of the evidence 
is against the claims and the benefit-of-the-doubt standard 
of proof does not apply. 38 U.S.C.A. § 5107(b). 

Headaches

On the basis of the service treatment records, neither 
migraine nor tension headaches were affirmatively shown 
during service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Although the service treatment records do not document 
migraine or tension headaches, the Veteran did have headaches 
on one occasion along with other symptoms that were 
associated with gastroenteritis. 

As the service treatment records lack the documentation of 
the combination of manifestations sufficient to identify 
migraine or tension headaches, as no such disability was 
shown, and sufficient observation to establish chronicity 
during service, as there were only a few entries of 
headaches, as chronicity in service is not adequately 
supported by the service treatment records, then a showing of 
continuity of symptomatology after service is required to 
support the claim. 

After service, the Veteran complained of headaches beginning 
with VA examination in 2006. As for service connection based 
on the diagnosis of migraine or tensions headaches after 
service under 38 C.F.R. § 3.303(d), neither migraine nor 
tension headaches are conditions under case law that have 
been found to be capable of lay observation. Therefore the 
determination as to the presence of migraine or tensions 
headaches is medical in nature, that is, not capable of lay 
observation, and competent medical evidence is needed to 
substantiate the claim. Savage, Id., and Barr, Id. 

Where as here the determination involves questions of a 
medical diagnosis, not capable of lay observation, and of 
medical causation, where a lay assertion on medical causation 
is not competent evidence, Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993), competent medical evidence is required to 
substantiate the claim. See 38 C.F.R. § 3.159.

As a lay person, the Veteran is not qualified through 
education, training, and expertise to offer an opinion on a 
medical diagnosis, not capable of lay observation, or on 
medical causation, where a lay assertion on medical causation 
is not competent evidence, Grottveit, Id. For this reason, 
the Board rejects the Veteran's statements, relating his 
current headaches to service or to exposure to chemicals or 
to vaccines. Jandreau, Id. (Lay evidence can be competent and 
sufficient to establish a diagnosis when the lay person is 
competent to identify the medical condition.).

On the question of a medical nexus or medical causation, the 
2006 VA examiner noted that the Veteran had migraine 
headaches, for which he was only seen once during service 
which suggests that the headaches were not chronic during 
active service. There is no other medical opinion of record, 
addressing medical causation.

As there is no favorable competent evidence of a medical 
nexus or medical causation, and as the Board may consider 
only independent medical evidence to support its finding on 
the question of a medical nexus or medical causation, where a 
lay assertion of medical causation is not competent evidence, 
Grottveit, Id., the preponderance of the evidence is against 
the claim, and the benefit-of-the-doubt standard of proof 
does not apply. 38 U.S.C.A. § 5107(b).

Trouble Sleeping and Memory Loss

On the basis of the service treatment records, disorders 
manifested by trouble sleeping or by memory loss were not 
affirmatively shown during service. 38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303(a). Rather, there were only subjective 
complaints of these symptoms at service discharge. 

As stated earlier, the matter of service connection for sleep 
apnea has been referred to the RO for initial consideration. 
So, this decision will address whether the Veteran now has a 
disability manifested by trouble sleeping, other than sleep 
apnea, which is of service origin. As to this, the service 
treatment records show that the Veteran had an isolated 
complaint of trouble sleeping at the time of his discharge 
from active service. Thereafter, he related that he initially 
began having trouble sleeping during service which he related 
to inservice stress, although on VA psychiatric examination 
in 2009 the Veteran raised the possibility that it might be 
related to headaches or some other issues. However, he is not 
competent to render an opinion as to medical causation. 

In this regard, the 2006 VA examination yielded a diagnosis 
of sleeping difficulty secondary to stress. However, it is 
clear that this diagnosis was based solely upon a history 
related by the Veteran inasmuch as at the time of that 
examination he reported not having any current trouble 
sleeping and had not received any treatment for this. 

Because the diagnosis of sleeping diagnosis on VA examination 
in 2006 is unsupported by the clinical evidence of record, 
having been based solely upon a history related by the 
Veteran and which is otherwise uncorroborated by the record, 
the Board concludes that there is no competent medical 
evidence which establishes that the Veteran now has a chronic 
disability which is manifested by difficulty sleeping. 

As to memory loss, the Veteran has related having some memory 
problems which began during active service and were directly 
related to (noncombat) stress. However, a 2008 VA outpatient 
treatment record notes that he suggested that his memory 
problems might be related to sleep apnea and on VA 
psychiatric examination in2009 he suggested that the memory 
problems might be related to headaches. However, at the time 
of the VA outpatient treatment in 2008 an examination found 
that he had no problem with his memory. And, at the time of 
the 2009 VA psychiatric examination he did not describe 
having any significant social or occupational impact due to 
memory problems and it was commented that, in substance, any 
memory problems he may have had during service were no more 
than acute and transitory, in relation to a possible 
adjustment disorder during stressful times. Significantly, it 
was found that no formal diagnosis of a memory problem was 
warranted. 

Accordingly, the Board concludes that there is now no 
competent evidence that the Veteran now has a disorder 
manifested by memory loss. 

Absent evidence of current chronic disability manifested by 
memory loss, there is no valid claim for service connection. 
As the preponderance of the evidence is against the claim, 
and the benefit-of-the-doubt standard of proof does not 
apply. 38 U.S.C.A. § 5107(b).

Heart Burn

Initially the Board observes that heart burn is not an 
identifiable disease entity. In itself, heart burn is not a 
chronic disability but, rather, a symptom of disability. 

During service the Veteran had a single, isolated episode of 
gastroenteritis, and at service separation he complained of 
having had heart burn. On VA examination in 2006 he related 
having heart burn, which reportedly began in 2000, 3 to 4 
times weekly and this was obviously the basis of the 
diagnosis at that time of gastroesophageal reflux disease 
occurring 3 to 4 times weekly. However, that examination did 
not report any clinical findings which document any form of 
gastrointestinal pathology. Indeed, there are no reports of 
any clinical studies at any time, e.g., upper 
gastrointestinal X-ray series, which document 
gastrointestinal pathology. 

In sum, the current diagnosis of gastroesophageal reflux 
disease was based solely on the history related by the 
Veteran at the time of the 2006 VA examination and, in this 
regard, the Board notes that a July 2007 VA outpatient 
treatment reflects that the Veteran related having no 
gastrointestinal symptoms. 

Because the diagnosis of gastroesophageal reflux disease on 
VA examination in 2006 is unsupported by the clinical 
evidence of record, having been based solely upon a history 
related by the Veteran and which is otherwise uncorroborated 
by the record, the Board concludes that there is no competent 
medical evidence which establishes that the Veteran now has a 
chronic gastrointestinal disability which is manifested by 
heartburn. 

Absent evidence of current chronic disability manifested by 
heart burn, there is no valid claim for service connection 
for a disorder manifested by heart burn. As the preponderance 
of the evidence is against the claim, and the benefit-of-the-
doubt standard of proof does not apply. 38 U.S.C.A. § 
5107(b).







ORDER

Service connection for neck disability, left shoulder 
disability, left wrist disability, right wrist disability, 
left hip disability, right hip disability, left knee 
disability, left ankle disability, right ankle disability, 
headaches, for trouble sleeping and memory loss., and for 
heart burn is denied. 



____________________________________________
GEORGE E. GUIDO, JR.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


